Exhibit 10.2
DATED                    2010
IPG PHOTONICS CORPORATION
and
THE RUSSIAN CORPORATION OF NANOTECHNOLOGIES
 
PUT AND CALL OPTION AGREEMENT
relating to the participation share in the
share capital of Limited Liability Company “Scientific and
Technical Association “IRE-Polus”
 

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page  
 
            clause          
1.
  Definitions and Interpretation     2  
2.
  Grant of the Options     5  
3.
  Exercise of the Options     5  
4.
  Call Option Price     7  
5.
  Put Option Price     8  
6.
  Conditions Precedent     10  
7.
  Call option Completion     11  
8.
  Put Option Completion     11  
9.
  Enjoyment of Rights Attaching to the Share     12  
10.
  Undertakings and Warranties     13  
11.
  Pre-Emption Rights     15  
12.
  Disputes     15  
13.
  Notices     16  
14.
  Further Assurance     16  
15.
  General     17  
 
           
Schedules
           
 
            SCHEDULE 1     20   Form of Call Option Exercise Notice     20  
SCHEDULE 2     21   Form of Put Option Exercise Notice     21   SCHEDULE 3    
22   Form of the Transfer Agreement     22   SCHEDULE 4     26   Form of IPG
Stock Purchase Agreement     26   SCHEDULE 5     34   Form of IPG Registration
Rights Agreement     34   SCHEDULE 6     45   Illustration Of Call Option Price
And Put Option Price     45  

1



--------------------------------------------------------------------------------



 



DATE: ________________________
PARTIES:

(1)   IPG Photonics Corporation a company incorporated under the laws of
Delaware, the United States of America and having its registered office at 50
Old Webster Road, Oxford, MA 01540 USA (the “Purchaser”); and   (2)   The
Russian Corporation of Nanotechnologies, a legal entity incorporated and
existing under the laws of the Russian Federation with Main State Registration
Number 1077799020452 and having its registered office at 12a Nametkina Street,
Moscow, 117420, Russia (the “Seller”).

RECITALS:

(A)   On ______________, 2010, IPG Laser GmbH (a subsidiary of the Purchaser),
the Seller, Purchaser and Limited Liability Company “Scientific and Technical
Association “IRE-Polus” entered into an investment agreement (the “Investment
Agreement”) relating to the implementation of the investment project for the
accelerated development of manufacturing of advanced fibre lasers and amplifiers
and related equipment in the Russian Federation, pursuant to which the Seller
undertook to make a cash investment in the Company (as defined below) by
subscribing for the Share (as defined below);   (B)   The parties to this
Agreement wish to grant to each other options in respect of the Share (as
defined below) on the terms and subject to the conditions of this Agreement.

TERMS AGREED

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

    In this Agreement, the following terms shall have the following meanings:  
    “Agreement” means this Agreement;       “Business Day” means a day on which
banks are generally open for the conduct of normal banking business (other than
a Saturday, a Sunday or public holidays) in Moscow, the Russian Federation and
in Boston, Massachusetts, USA;       “Call Exercise Notice” means notice of
exercise of the Call Option given by the Purchaser to the Seller substantially
in the form attached at Schedule 1;       “Call Option” means the call option
granted by the Seller to the Purchaser under clause 2.1;       “Call Option
Completion” means a completion of the matters set out in clause 7.2;       “Call
Option Exercise Period” means the period commencing on the third anniversary and
expiring on the seventh anniversary of the IA Completion under the Investment
Agreement (both dates inclusive); and       “Call Option Price” means the price
for the Share (or a part thereof) payable by the Purchaser to the Seller
referred to in clause 4;       “Company” means Limited Liability Company
“Scientific and Technical Association “IRE-Polus”, a legal entity established
and existing under the laws of the Russian Federation with Main State
Registration Number 1025007069493 and whose registered office is at Russia,
141190, Moscow Region, Fryazino, 1 Academic Vvedentsev Square, or any successor
thereof;

2



--------------------------------------------------------------------------------



 



    “Compensation” means the sum of:

  (i)   any amount paid or payable by the Company or IPG Laser or the Purchaser
to the Seller under a Warranty claim brought by the Seller (or its successor)
pursuant to the Investment Agreement which claims are not related to a third
party claim against the Seller; plus     (ii)   any amount in excess of
US$25,000,000 paid or payable by the Company or IPG Laser under a claim brought
by the Seller (or its successor) to reimburse any sums it incurred as a direct
result of a final court judgment or arbitral award granted to a third party
against the Seller related to a breach of Warranty by the Company or IPG Laser
or the Purchaser; less     (iii)   properly documented external legal and
financial consultants’ fees, but not in excess of US$1,000,000 in the aggregate,
incurred by the Seller in connection with all of the circumstances in (i) or
(ii) immediately above and to be reimbursed by the Company or IPG pursuant to
the Investment Agreement,         (provided that in the event the Seller at its
discretion will waive its rights to receive any amount outstanding at the time
of exercise of the Put Option and payable by the Company or IPG Laser or the
Purchaser to the Seller under a Warranty claim brought by the Seller (or its
successor) pursuant to the Investment Agreement, then such amount of so waived
claim shall not be included in the calculation of the amount of Compensation for
the purposes of the Call Option Price and Put Option Price calculations).

    “Completion” means either the Call Option Completion or the Put Option
Completion (as the context requires);       “Completion Date” means the date
upon which a Completion takes place;       “Dilution” means any decrease of the
size of the Share, other than by way of exercise of any Option in compliance
with this Agreement; and term “Diluted” shall be construed accordingly;      
“Dispose” includes to transfer whether for consideration or otherwise, sell,
assign, convey, dispose, pledge of Shares, grant any option over or create any
security interest over, and “Disposal” and “Disposed” shall be construed
accordingly;       “Encumbrance” means any mortgage, blocking order, arrest,
order preventing the sale of any assets, charge, pledge, lien, restriction,
assignment, hypothecation, security interest, title retention or any other
agreement or arrangement the effect of which is the creation of security, or any
other interest, equity or other right of any person (including any right to
acquire, option, right of first refusal or right of pre-emption), or any
agreement or arrangement to create any of the same and “Unencumbered” and
“Encumber” shall be construed accordingly;       “Exercise Notice” means a Call
Exercise Notice or a Put Exercise Notice (as the case may be);       “IA
Completion” means the completion of the initial investment by the Seller under
the Investment Agreement;       “IFRS” means International Financial Reporting
Standards adopted by the International Accounting Standards Board;       “IPG
Laser” means IPG Laser GmbH, a legal entity organized and existing under the
laws of Germany with the registration number [•] and having its registered
address at Siemensstrasse 7, D-57299 Burbach, Germany;

3



--------------------------------------------------------------------------------



 



    “IPG Stock” has the meaning given to that term in clause 5.2(a);

    “IPG Stock Purchase Agreement” has the meaning given to that term in clause
8.2(e);       “Option” means either or both of the Call Option and the Put
Option (as the context requires);       “Participants Agreement” means the
agreement on the exercise of participant’s rights entered into by the Seller,
the Purchaser and IPG Laser in relation to the Company on the IA Completion;    
  “Permanent Equity” has the meaning given to that term by the Financial
Accounting Standards Board (FASB), of the United States of America;       “Put
Exercise Notice” means notice of exercise of the Put Option given by the Seller
to the Purchaser substantially in the form attached at Schedule 2;       “Put
Option” means the put option granted by the Purchaser to the Seller under clause
2.2;       “Put Option Completion” means the completion of the matters set out
in clause 8.2;       “Put Option Exercise Period” means the period commencing on
the fifth anniversary and expiring on the seventh anniversary of the IA
Completion under the Investment Agreement (both dates inclusive); and       “Put
Option Price” means the price for the entire Share payable by the Purchaser to
the Seller referred to in clause 5;       “Share” means the participation share
of up to 25.01% held from time to time by the Seller in the share capital of the
Company (or a part thereof, as the case may be and as the context may require);
      “Transfer Agreement” has the meaning given to that term in clause 3.5(a);
      “US GAAP” means accepted accounting principles generally accepted in the
United States of America.

1.2   Statutory provisions       All references to statutes, statutory
provisions or enactments shall include references to any consolidation,
re-enactment, modification or replacement of the same, any statute, statutory
provision or enactment of which it is a consolidation, re-enactment,
modification or replacement and any subordinate legislation in force under any
of the same from time to time except to the extent that any consolidation,
re-enactment, modification or replacement enacted after the date of this
Agreement would extend or increase the liability of either party to the other
under this Agreement.   1.3   Recitals, schedule, etc.       References to this
Agreement include the recitals and schedules which form part of this Agreement
for all purposes. References in this Agreement to the parties, the recitals,
schedules and clauses are references respectively to the parties and their legal
personal representatives, successors and permitted assigns, the recitals and
schedules to and clauses of this Agreement.   1.4   Meaning of references      
Save where specifically required or indicated otherwise:

4



--------------------------------------------------------------------------------



 



  (a)   words importing one gender shall be treated as importing any gender,
words importing individuals shall be treated as importing corporations and vice
versa, words importing the singular shall be treated as importing the plural and
vice versa, and words importing the whole shall be treated as including a
reference to any part thereof;     (b)   references to a party are to the party
under this Agreement and its legal successors and assignees;     (c)  
references to a person shall include any individual, firm, body corporate,
unincorporated association, government, state or agency of state, association,
joint venture or partnership, in each case whether or not having a separate
legal personality. References to a company shall be construed so as to include
any company, corporation or other body corporate wherever and however
incorporated or established;     (d)   the words “include” or “including” (or
any similar term) are not to be construed as implying any limitation and general
words introduced by the word “other” (or any similar term) shall not be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things;     (e)   any
reference to “writing” or “written” includes any method or reproducing words or
text in a legible and non-transitory form but, for the avoidance of doubt, shall
not include e-mail; and     (a)   references to “US dollar” or “USD” are to the
lawful currency of the United States of America as at the date of this
Agreement;     (f)   references to “ruble” or “RUR” are to the lawful currency
of the Russian Federation as at the date of this Agreement; and     (g)   any
reference to a “designee” of a party shall be a reference to such person as has
been designated for the relevant purpose by notice of the designating party to
the other party hereto.

1.5   Headings       Clause and paragraph headings and the table of contents are
inserted for ease of reference only and shall not affect construction.   2.  
GRANT OF THE OPTIONS   2.1   In consideration of the grant of the Put Option,
the Seller grants to the Purchaser an option to purchase from the Seller the
Share (or, subject to the provision of clause 3.6, a part thereof) with full
title guarantee free from any Encumbrance for the Call Option Price on the terms
and subject to the conditions of this Agreement.   2.2   In consideration of the
grant of the Call Option, the Purchaser grants to the Seller an option to sell
the Share (or, subject to the provision of clause 3.6, a part thereof) to the
Purchaser with full title guarantee free from any Encumbrance for the Put Option
Price on the terms and subject to the conditions of this Agreement.   3.  
EXERCISE OF THE OPTIONS   3.1   Subject to the provisions of clause 6, the
Purchaser may exercise the Call Option by serving a Call Exercise Notice on the
Seller:

5



--------------------------------------------------------------------------------



 



  (a)   at any time after the date of this Agreement but prior to the seventh
anniversary of the IA Completion under the Investment Agreement (inclusive),
provided that at the time of such exercise:

  (i)   the Purchaser is unable to consolidate the financial results of the
Company under US GAAP or IFRS and provided that such inability does not arise as
a result of any failures, errors or omissions solely within the control of the
Purchaser; or     (ii)   the Purchaser is required under US GAAP or IFRS to
account for the Put Option on its balance sheet as a liability or other than a
Permanent Equity (it being agreed that nothing in this Agreement shall be
interpreted to require the Purchaser to change its accounting system from US
GAAP to IFRS or IFRS to US GAAP to avoid the accounting treatment discussed in
this clause) and provided that such requirement does not arise as a result of
any failures, errors or omissions solely within the control of the Purchaser; or
    (iii)   Dilution below 10.01% in the charter capital of the Company has
occurred.

  (b)   at any time during the Call Option Exercise Period.

    The Call Option shall lapse if not exercised by the last day of the Call
Option Exercise Period.

3.2   Subject to clause 6, the Seller may exercise the Put Option by serving a
Put Exercise Notice on the Purchaser:

  (a)   at any time during the Put Option Exercise Period; or     (b)   Dilution
below 10.01% in the charter capital of the Company has occurred at any time
after the date of this Agreement but prior to the fifth anniversary of the IA
Completion under the Investment Agreement (inclusive).

    The Put Option shall lapse if not exercised by the last day of the Put
Option Exercise Period.

3.3   The Purchaser may exercise the Call Option under clause 3.1(a) only once
and only in respect of the entire Share and not a part thereof, and the
Purchaser may exercise the Call Option under clause 3.1(b) in respect of the
entire Share or any part thereof, one or more times, subject to clause 3.6.  
3.4   The Seller may exercise the Put Option under clause 3.2(a) in respect of
the entire Share or any part thereof, one or more times, subject to clause 3.6,
and the Seller may exercise the Put Option under clauses 3.2(b) only once and
only in respect of the entire Share and not a part thereof.   3.5   An Exercise
Notice shall constitute a legally binding contract between the Seller and the
Purchaser for the sale and purchase of the Share (or a part thereof, as the case
may be) and/or IPG Stock (or a part thereof, as the case may be) free from any
claim, charge, lien or other Encumbrance, and with all rights attached thereto
at the Completion Date, such sale and purchase to be effected:

  (a)   with respect to the Shares by means of a transfer agreement between the
Seller and the Purchaser and/or the Purchaser’s designee substantially in the
form attached at schedule 3 (the “Transfer Agreement”); and     (b)   with
respect to the IPG Stock by means of the IPG Stock Purchase Agreement between
the Seller and the Purchaser and/or the Purchaser’s designee substantially in
the form attached at schedule 4.

6



--------------------------------------------------------------------------------



 



3.6   In the event of any partial exercise of an Option in accordance with this
Agreement:

  (a)   a part of the Share in respect of which the Option is exercised may not
at any time be (i) less than 5% in the charter capital of the Company; and
(ii) such that upon its acquisition by the Purchaser the Share would become less
than 10.01% in the charter capital of the Company; and     (b)   the Share
remaining after the partial exercise of an Option may not at any time be less
than 10.01% in the charter capital of the Company.

3.7   Use of investment proceeds

  (a)   In the event an Option is exercised in respect of the entire Share, the
parties shall procure that to the extent there are funds outstanding in the
special bank account opened by the Company pursuant to the Investment Agreement
for the purposes of keeping investment funds received from the Seller (including
any accrued interest), such funds shall be used first to repay the Put Option
Price or Call Option Price, as applicable (provided that no such obligation
shall arise to the extent that it is prohibited under Russian law or special
regulations applicable to the Seller or its controlling Person and provided
further that the Seller may request from the Purchaser and the Company all
necessary documentation in connection with such repayment.     (b)   The
Purchaser undertakes with the Seller that such repayment by the Company of the
Put Option Price or Call Option Price shall be in full compliance with Russian
law and the Company’s charter and there will be no legal grounds for the Company
to claim the paid money back from the Seller. In case of the repayment by the
Company of the Put Option Price or the Call Option Price, such repayment will be
in Roubles at the official RUR/USD rate set by the Central Bank of the Russian
Federation for the day immediately preceding the date of the Completion.     (c)
  Notwithstanding the foregoing, the Seller agrees that after the payment in
full for the entire Share, the Company shall not be limited in use of the funds
outstanding in the special bank account for any purpose or reason.

4.   CALL OPTION PRICE   4.1   Call Option Price

    The Call Option Price shall be calculated in US Dollars in accordance with
the following formula:       P = R*((I1+(I1*IRRx)*(N1/365))+(Ix+(I
x*IRRx)*(Nx/365)) – D), where       ‘P’ is the Call Option Price;       ‘R’ is
(i) a part of the Share in respect of which the Purchaser exercised the Call
Option, expressed as a fraction where the Share owned by the Seller on the date
of the Exercise Notice shall be used in the denominator (defined as the
percentage of the entire share capital of the Company on the date of the
Exercise Notice) and the numerator is the part of the Share in respect of which
the Purchaser exercised the Call Option (defined as the percentage of the entire
share capital of the Company on the date of the Exercise Notice); or (ii) ‘1’ in
case the Purchaser exercised the Call Option in respect of the entire Share;

7



--------------------------------------------------------------------------------



 



    ‘I1’ is the total initial cash contribution made by the Seller for the Share
at the IA Completion as envisaged by the Investment Agreement, net of taxes paid
by the Company on the investment (the “Initial Investment Amount”).       ‘IRRx’
is the internal rate of return for the investment made by the Seller being the
following: (a) if the Call Option is exercised under clause 3.1(a) hereof (at
any time after the date of this Agreement but prior to the seventh anniversary
of the IA Completion (inclusive)), then 0.08; and (b) if the Call Option is
exercised under clause 3.1(b) hereof: then (i) 0.10, if the Call Option is
exercised in the period commencing on the third and ended on the day prior to
the fourth anniversary of the IA Completion under the Investment Agreement
(inclusive); or (ii) 0.09, if the Call Option is exercised in the period
commencing on the fourth and ended on the day prior to the fifth anniversary of
the IA Completion (inclusive); or (iii) 0.08, if the Call Option is exercised on
or after the fifth anniversary of the IA Completion;       ‘Ix’ is the amount of
each subsequent cash contribution made by the Seller for additional share
capital of the Company prior to the fifth anniversary of the IA Completion
pursuant to the terms of the Investment Agreement, net of taxes paid by the
Company on the investment (the “Subsequent Investment Amount”);       ‘N1’ is
the number of days lapsed from the date of the crediting of the Initial
Investment Amount in full to the Company’s bank account (inclusive) until the
date of debiting of the Call Option Price from the Purchaser’s bank account
(inclusive);       ‘Nx’ is the number of days lapsed from the date of the
crediting of the relevant Subsequent Investment Amount to the Company’s bank
account (inclusive) until the date of debiting of the Call Option Price from the
Purchaser’s bank account (inclusive);       ‘D’ is the sum of all (i) funds that
the Seller has received from IPG in respect of the Share in connection with the
partial exercise of the Call Option and/or Put Option; plus (ii) Compensation.
In the event that ‘P’ is a negative number as a result of the deduction of any
‘D’ amounts, the Call Option Price shall be deemed equal ‘0’;       ‘*’ is the
mathematical symbol of multiplication;       ‘+’ is the mathematical symbol of
addition;       ‘/’ is the mathematical symbol of division.       For the
avoidance of doubt the ‘(Ix+(Ix*IRRx)*(Nx/365))’ part of the formula shall apply
in respect of each subsequent cash contribution made by the Seller. For
illustration purposes, the calculation of the Call Option Price is set forth in
Schedule 6 hereto.

4.2   The Call Option Price shall be satisfied by the Purchaser solely in cash
in US Dollars.   4.3   Currency conversion

    For the purposes of the calculation of the US Dollar equivalent of D for the
Call Option Price, the rate of exchange to be used shall be the official RUR/USD
rate set by the Central Bank of the Russian Federation for the day immediately
preceding the date(s) of the payment(s) of D by the Purchaser to the Seller
(i.e., the day on which the relevant wire transfer was initiated).

5.   PUT OPTION PRICE   5.1   Put Option Price

    The Put Option Price shall be calculated in US Dollars in accordance with
the following formula:

8



--------------------------------------------------------------------------------



 



    P = R* ((I1+(I1*0.04)*(N1/365)) + (Ix+(Ix*0.04)*(Nx/365)) – D), where      
‘R’ is (i) a part of the Share in respect of which the Seller exercised the Put
Option, expressed as a fraction where the Share owned by the Seller on the date
of the Exercise Notice shall be used in the denominator (defined as the
percentage of the entire share capital of the Company on the date of the
Exercise Notice) and the numerator is the part of the Share in respect of which
the Seller exercised the Put Option (defined as the percentage of the entire
share capital of the Company on the date of the Exercise Notice); or (ii) ‘1’ in
case the Seller exercised the Put Option in respect of the entire Share;      
‘P’ is the Put Option Price;       ‘I1’ is the Initial Investment Amount;      
‘Ix’ is the Subsequent Investment Amount;       ‘N1’ is the number of days
lapsed from the date of the crediting of the Initial Investment Amount in full
to the Company’s bank account (inclusive) until the date of debiting of the Put
Option Price from the Purchaser’s bank account (inclusive). In case of
satisfaction of the Put Option Price with IPG Stock (in full or in part) ‘N1‘
will mean the number of days lapsed from the date of the crediting of the
Initial Investment Amount in full to the Company’s bank account
(inclusive) until the date of the issue and placement to the Corporation of the
IPG Stock pursuant to clause 5.2 below (inclusive);       ‘Nx’ is the number of
days lapsed from the date of the crediting of the relevant Subsequent Investment
Amount to the Company’s bank account (inclusive) until the date of debiting of
the Put Option Price from the Purchaser’s bank account (inclusive). In case of
satisfaction of the Put Option Price with IPG Stock (in full or in part) ‘N1‘
will mean the number of days lapsed from the date of the crediting of the
Initial Investment Amount in full to the Company’s bank account
(inclusive) until the date of the issue and placement to the Corporation of the
IPG Stock pursuant to clause 5.2 below (inclusive);       ‘D’ is the sum of all
(i) funds that the Seller has received from IPG in respect of the Share in
connection with the partial exercise of the Call Option and/or Put Option; plus
(ii) Compensation. In the event that ‘P’ is a negative number as a result of the
deduction of any ‘D’ amounts, the Put Option Price shall be deemed equal ‘0’;  
    ‘*’ is the mathematical symbol of multiplication;       ‘+’ is the
mathematical symbol of addition;       ‘/’ is the mathematical symbol of
division.       For the avoidance of doubt the ‘(Ix+(Ix*0.04)*(Nx/365))‘ part of
the formula shall apply in respect of each subsequent cash contribution made by
the Seller. For illustration purposes, the calculation of the Put Option Price
is set forth on Schedule 6 hereto.

5.2   Satisfaction of the Put Option Price

  (a)   Always subject to paragraphs (b) and (c) of this clause 5.2 the Seller
shall have the right at its sole discretion to choose that the Put Option Price
be satisfied in (i) cash in US Dollars; or (ii) shares of common stock, par
value $.0001 per share, of the Purchaser (“IPG Stock”); or (iii) any combination
of (i) and (ii); provided however if IPG Stock shall no longer be registered
under Section 12 of the Exchange Act and listed on a recognized national
securities exchange in the United States (the Nasdaq Stock Market, the American
Stock Exchange or the New York Stock Exchange and any successors to

9



--------------------------------------------------------------------------------



 



      such an exchange) for any reason (including without limitation, because it
went private, was sold or merged) and is otherwise able to make the
representations contained in Section 3B of the form of Stock Purchase Agreement
set forth as Schedule 4, Seller shall not have the right to exercise its rights
under clauses 5.2(a)(ii) or 5.2(a)(iii) in which event the Purchaser shall pay
solely cash under clause 5.2(a) in satisfaction of the Put Option Price. The
Seller shall expressly indicate the preferred method for the satisfaction of the
Put Option Price in the Put Exercise Notice.

  (b)   In the event that the Seller wishes that the Put Option Price (or any
part thereof) shall be satisfied with IPG Stock, for the purposes of calculating
the amount of IPG Stock to be transferred to the Seller, the value of such IPG
Stock shall be the 30 day volume weighted average price (“VWAP”) of the common
stock of the Purchaser taken for the period of 30 calendar days lapsed from date
of the Put Exercise Notice based upon reliable data provided by the Nasdaq Stock
Market, or Bloomberg, discounted by 5 per. cent. The Purchaser shall present to
the Seller a calculation of the VWAP and the support for such calculation a
reasonable time prior to the transfer and Seller shall have the right to review.
If the Seller does not disagree with the VWAP calculation provided by the
Purchaser within five Business Days of its delivery to the Seller, then the
Purchaser’s VWAP calculation shall be considered final; if the Seller disagrees
with the VWAP calculation provided by the Purchaser within five business days of
its delivery to the Seller, then the Seller and the Purchaser shall work in good
faith to mutually agree upon the VWAP prior to the Put Option Completion Date;
provided that if the Seller and the Purchaser cannot agree upon the VWAP
calculation within ten Business Days of its delivery to the Seller, then the
disagreement shall be finally resolved by the chief executive officers (general
directors) of the Seller and the Purchaser who shall work in good faith to agree
upon the VWAP calculation. In case no agreement is reached by the chief
executive officers (general directors) of the Seller and the Purchaser in
relation to the VWAP calculation within ten (10) Business Days of the matter
having been referred to the chief executive officers (general directors) of the
Seller and the Purchaser, the Deadlock (as defined by the Investment Agreement)
shall be deemed to have occurred and such Deadlock shall be resolved by the
mediation set forth in the Investment Agreement. The beneficial ownership
(whether direct or indirect) that the Seller may have in the share capital of
the Purchaser at any time, may not exceed 9.9 per. cent of the issued and
outstanding common stock of the Purchaser; and the Purchaser shall not be
obliged to issue shares of its common stock that would result in the Seller’s
beneficial ownership (direct and indirect) exceeding 9.9 per. cent of all issued
and outstanding common stock of the Purchaser to the Seller as a result of the
exercise of the Put Option.

5.3   Currency conversion

    For the purposes of the calculation of the US Dollar equivalent of D, for
the purposes of determining the Put Option Price, the rate of exchange to be
used shall be the official RUR/USD rate set by the Central Bank of the Russian
Federation for the day immediately preceding the date(s) of the payment(s) of D
by the Purchaser to the Seller (i.e., the day on which the relevant wire
transfer was initiated).

6.   CONDITIONS PRECEDENT   6.1   In addition to the other conditions in this
Agreement, the exercise of the Call Option shall be conditional upon no Put
Exercise Notice having already properly been served by the Seller pursuant to
this Agreement, and this Agreement remaining in full force and effect.

10



--------------------------------------------------------------------------------



 



6.2   In addition to the other conditions in this Agreement, the exercise of the
Put Option shall be conditional upon no Call Exercise Notice having already been
properly served by the Purchaser pursuant to this Agreement, and this Agreement
remaining in full force and effect.   7.   CALL OPTION COMPLETION   7.1   A Call
Option Completion shall take place on a Business Day that is between 30 and
45 days after the service of a Call Exercise Notice, as mutually agreed by
Seller and the Purchaser (and absent such agreement shall be the 45th such day),
provided that all required third-party consents and approvals in order to effect
the transfer of the Share to the Purchaser and/or its designee, shall have been
obtained.   7.2   At a Call Option Completion the relevant parties shall take
all (not just some or any) of the following actions in the sequence outlined
below, with each subsequent action being subject to the completion of the
preceding one:

  (a)   the Seller and the Purchaser and/or its designee shall execute in front
of a Russian notary public the Transfer Agreement with respect to the transfer
of the Share (unless Russian law provides otherwise);     (b)   the Purchaser
shall pay to the Seller the Call Option Price in US Dollars in immediately
available funds by bank automated transfer to such bank account as the Seller
shall specify by written notice to the Purchaser within 10 (ten) Business Days
prior to the Call Option Completion and provide the Seller with the document
confirming such payment;     (c)   the Seller shall execute in front of a
Russian notary public a statutory application required in order to record the
transfer of the Share (or part thereof) in the name of the Purchaser and/or its
designee in the Unified State Register of Legal Entities;     (d)   the parties
shall further do all such things and execute, obtain and file all such documents
as may be required in order to complete the transfer of the Share (or part
thereof) with full title guarantee free from any Encumbrance to the Purchaser
and/or its designee in accordance with applicable legislation and this
Agreement; and     (e)   in the event that the Share remaining after the Call
Option Completion is less than 10.01%, the Seller shall cause each member of the
board of directors of the Company appointed from amongst the candidates of the
Seller, to sign the notice of resignation.

7.3   If for any reason, other than within the sole control of the Purchaser,
the provisions of clause 7.2 have not been complied with at the Call Option
Completion, the Purchaser shall be entitled (in addition to, and without
prejudice to any other rights or remedies available to it) to elect to fix a new
date upon which the Call Option Completion is to take place, in which case the
Call Exercise Notice shall remain in effect up to and including the Call Option
Completion as so deferred. If the Purchaser elects not to fix a new date upon
which the Call Option Completion shall occur, the relevant Call Exercise Notice
shall cease to be of any effect. For the avoidance of doubt nothing in this
clause shall prevent the parties, acting in good faith, from agreeing a new date
of the Call Option Completion.   8.   PUT OPTION COMPLETION   8.1   A Put Option
Completion shall take place on a Business Day that is between 30 and 180 days
after the service of a Put Exercise Notice, as mutually agreed by Seller and the
Purchaser (and absent such agreement shall be the 180th such day), provided
further that all required third-party consents and approvals in order to effect
the transfer of the Share to the Purchaser and/or its designee shall have been
obtained.

11



--------------------------------------------------------------------------------



 



8.2   At a Put Option Completion the relevant parties shall take all (not just
some or any) of the following actions in the sequence outlined below, with each
subsequent action being subject to the completion of the preceding one:

  (a)   the Seller and the Purchaser and/or its designee shall execute in front
of a Russian notary public a Transfer Agreement with respect to the transfer of
the Share (unless Russian law provides otherwise);     (b)   the Purchaser shall
satisfy the Put Option Price on the Put Option Completion Date:

  (i)   if in cash — in US Dollars in immediately available funds by bank
automated transfer to such bank account (as the Seller shall specify by written
notice to the Purchaser within 10 (ten) Business Days prior to the Put Option
Completion) and provide the Seller with the document confirming such payment;
and/or     (ii)   if with IPG Stock — by transferring full beneficial and legal
title to the relevant IPG Stock to the Seller in accordance with the IPG Stock
Purchase Agreement;

  (c)   the Seller shall execute in front of a Russian notary public a statutory
application required in order to record the transfer of the Share (or part
thereof) in the name of the Purchaser and/or its designee in the Unified State
Register of Legal Entities;     (d)   the Seller and the Purchaser shall further
do all such things and execute, obtain and file all such documents as may be
required in order to complete the transfer of the Share (or part thereof) with
full title guarantee free from any Encumbrance to the Purchaser and/or its
designee in accordance with applicable legislation and this Agreement;     (e)  
if IPG Stock shall be used to satisfy the Put Option Price, the Seller and the
Purchaser shall execute and deliver a stock purchase agreement substantially in
the form attached at schedule 4 (the “IPG Stock Purchase Agreement”) and a
registration rights agreement substantially in the form attached at schedule 5
(the “IPG Registration Rights Agreement”), and the Purchaser at its own expense
shall make all required filings as required by the rules of NASDAQ Stock Market
in order to issue IPG Stock to the Seller from time to time; and     (f)   in
the event that the Share remaining after the Put Option Completion is less than
10.01%, the Seller shall cause each member of the board of directors of the
Company appointed from amongst the candidates of the Seller, to resign.

8.3   If for any reason, other than within the sole control of the Seller, the
provisions of clause 8.2 have not been complied with at Put Option Completion,
the Seller shall be entitled (in addition to, and without prejudice to any other
rights or remedies available to it) by written notice to the Purchaser to elect
to fix a new date upon which the Put Option Completion is to take place, in
which case the Put Exercise Notice shall remain in effect up to and including
the Put Option Completion as so deferred. If the Seller elects not to fix a new
date upon which the Put Option Completion shall occur, the relevant Put Exercise
Notice shall cease to be of any effect. For the avoidance of doubt nothing in
this clause shall prevent the parties, acting in good faith, from agreeing a new
date of the Put Option Completion.

9.      ENJOYMENT OF RIGHTS ATTACHING TO THE SHARE

    Until the Completion Date, the Seller shall be entitled to exercise all
voting and other rights attached to the Share and shall be entitled to receive
and retain all dividends and other distributions in respect of the Share,
provided that, except with the prior written consent of he Purchaser (which
shall not be unreasonably withheld or delayed), it will not exercise any voting

12



--------------------------------------------------------------------------------



 



    rights or other rights in respect of the Share in breach of the Investment
Agreement or Participants Agreement.

10.     UNDERTAKINGS AND WARRANTIES

10.1   Each party warrants to the other in respect of itself only that:

  (a)   it has the requisite power and authority to enter into and perform this
Agreement;     (b)   this Agreement has been duly authorised and executed by,
and constitutes a binding obligation upon, it;     (c)   compliance with the
terms of this Agreement does not and will not conflict with, or constitute a
default under, any provision of:

  (i)   any agreement or instrument by which it is bound; or     (ii)   its or
the Company’s charter; or     (iii)   any lien, lease, order, judgment, award,
injunction, decree, ordinance or regulation or any other restriction of any kind
or character by which it is bound;

  (d)   to its knowledge, no further consent, approval or authorisation of any
governmental agency or other person is required by it for the entry into and the
performance of its obligations under this Agreement.

10.2   The Seller warrants to the Purchaser that:

  (a)   until such time as the Share is transferred to the Purchaser pursuant to
this Agreement or the Options lapse, the Seller will not dispose of, pledge,
charge, Encumber or grant any rights over any of the Share other than pursuant
to the Investment Agreement; and     (b)   save for the provided in clause 10.5,
the Seller has the right to sell and transfer the full legal and beneficial
interest in the Share, free from any Encumbrance, to the Purchaser and/or its
designees and the Share is fully paid for.

10.3   In the event of the exercise of an Option pursuant to the terms of this
Agreement, the Seller, from the date of the Exercise Notice and up to and
including the Completion Date,       will use its best endeavours to procure
that no changes will be made to the board of directors of the Company without
the prior written consent of the Purchaser (such consent not to be unreasonably
withheld or delayed) save for the case where such change is necessary to replace
any member of the board of directors of the Company appointed from amongst the
candidates of the Seller.

10.4   Prior to the seventh anniversary of the IA Completion, the Seller shall
not, without the prior written consent of Purchaser:

  (a)   acquire, offer to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise, beneficial ownership of any voting securities or
direct or indirect rights to acquire beneficial ownership of any voting
securities, securities or instruments convertible into such securities, debt
securities or derivatives of any of the foregoing of the Purchaser , or of any
successor to or person in Control (as defined in the Investment Agreement) of
the Purchaser, or all, substantially all or any material assets of Purchaser or
of any such successor or controlling person; provided, however, that
notwithstanding the foregoing, nothing herein shall prohibit the Seller from
(i) acquiring its Share or increasing its Share only as expressly set forth in
the Investment Agreement, (ii)

13



--------------------------------------------------------------------------------



 



      acquiring voting securities of the Purchaser if after such acquisition the
Seller will become a beneficial owner of less than 9.9% in the aggregate of the
voting securities or direct or indirect rights to acquire any voting securities
of the Purchaser or of any successor to the Purchaser; (iii) entering into good
faith confidential negotiations with IPG Photonics Corporation in respect of any
of the above or (iv) purchase of products or services in the ordinary course of
business;     (b)   make, or in any way participate, directly or indirectly, in
any “solicitation” of “proxies” to vote (as such terms are used in the rules of
the Securities and Exchange Commission of the United States of America), or seek
to advise or influence any person or entity with respect to the voting of any
voting securities of the Purchaser;     (c)   make any public announcement with
respect to, or submit a proposal for, or offer of (with or without conditions)
any extraordinary transaction involving Purchaser or any of its securities or
assets; or     (d)   form, join or in any way participate in a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934 of the United
States of America in connection with any of the foregoing.

    The Seller shall promptly notify the Purchaser of any inquiry made of, or
proposal made to, the Seller in relation to any of the matters listed above and
which would require the prior written consent of the Purchaser, , provided that
such inquiry or proposal has been made (or is capable of being made) with a view
to creating a binding commitment on the part of the inquirer or proposer and/or
the Seller.

10.5   The Seller further agrees to provide reasonable assistance as may be
requested by Purchaser from time to time to allow the Purchaser to monitor
compliance by the Seller with the restrictions of clause 10.4, including
providing the Purchaser with documentary evidence (such as, for example,
brokers’ statements) of trading activities in the voting securities of the
Purchaser to the extent required and permitted by applicable law and without
material prejudice to the interests of the Seller or its controlling Person.

10.6   Payment covenant

  (a)   Notwithstanding anything in this Agreement to the contrary, the
Purchaser covenants with the Seller that upon the occurrence of a Relevant Event
(as defined in sub-paragraph (e) below), the Purchaser at the request of the
Seller will pay to the Seller in cash in US Dollars in immediately available
funds by bank automated transfer to such bank account as the Seller shall
specify by written notice to the Purchaser the Put Option Price calculated at
the date of the request for payment under this clause 10.6 PROVIDED ALWAYS THAT
the right of the Seller to request such payment can only be exercised on or
after the 5th anniversary of the IA Completion. The Purchaser shall pay the Put
Option Price to the Seller within 90 days upon the receipt of a request from the
Seller for the same. The date on which the Purchaser pays the Put Option Price
pursuant to this clause 10.6 shall be the “Relevant Completion Date”.

  (b)   The rights and obligations arising pursuant to this clause 10.6 shall
not be extinguished or otherwise affected by the dissolution of the Company or
cancellation of the Share.     (c)   If the Seller exercises its rights under
this clause 10.6 and is paid the Put Option Price pursuant to sub-paragraph
(a) above, the Seller shall no longer be entitled to exercise its rights under
clause 3 hereof and shall assign all of its rights as participant of the Company
to the Purchaser and the Seller agrees that the events described under
sub-paragraph (a) hereof shall not constitute Dilution.

14



--------------------------------------------------------------------------------



 



  (d)   If and to the extent that the Seller retains any interest whatsoever in
the Share following the occurrence of the Relevant Event, the Seller shall with
effect from the payment of the Put Option Price under sub-clause (a) above hold
such interest on trust absolutely for the Purchaser or as the Purchaser directs.
    (e)   For the purpose of this clause 10.6, “Relevant Event” means, the
Company ceasing to exist as a legal entity (in accordance with any applicable
laws) prior to the fifth anniversary of the IA Completion with the consequent
cancellation of the Share either as a result of the liquidation of, or
bankruptcy proceedings relating to, the Company (except where such liquidation
or proceedings, as the case may be, are initiated, procured or otherwise
specifically approved in writing by the Seller).     (f)   For the purpose of
this clause 10.6, the expression “Put Option Price” shall have the meaning
ascribed to it in clause 5.1, save that:         the element of the formula
designated as ‘R’ shall be replaced in its entirety with the following wording:
        “‘R’ is equal to 1”.

11.     PRE-EMPTION RIGHTS

11.1   The Seller hereby waives or agrees to procure the waiver of any
restrictions on transfer (including pre-emption rights) which may exist in
relation to the Share whether under the Company’s charter or Russian law or
otherwise pursuant to the procedure provided by the Company’s charter and
Russian law, such that the Share may be transferred pursuant to this Agreement.
  11.2   The Purchaser, subject to applicable laws and regulations, hereby
waives or agrees to procure the waiver of any restrictions on transfer
(including pre-emption rights) which may exist in relation to the IPG Stock
whether under the Purchaser’s charter or otherwise, such that the IPG Stock may
be transferred pursuant to this Agreement.   11.3   The Purchaser hereby waives
and agrees to procure the waiver by IPG Laser and/or the Company of any
restrictions on transfer (including pre-emption rights) which may exist in
relation to the Share whether under the Company’s charter or Russian law or
otherwise pursuant to the procedure provided by the Company’s charter and
Russian law, such that the Share may be transferred pursuant to this Agreement.

12.     DISPUTES

  (a)   Any dispute, controversy or claim arising out of or in connection with
this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by arbitration in accordance with the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce. The arbitral tribunal shall be
composed of three arbitrators. The place of arbitration shall be Stockholm,
Sweden. The language to be used in the arbitral proceedings shall be English;
written evidence may, however, be provided in the Russian language.

  (b)   During the pendency of the arbitration, the parties hereto agree to stay
all other court proceedings wherever pending, until the resolution of the
dispute by way of arbitration, as provided herein.

15



--------------------------------------------------------------------------------



 



13.     NOTICES

13.1   Any notice or other document to be served under this Agreement may be
delivered by hand or sent by an internationally recognized courier service to
the party to be served at its address appearing at clause 13.5 or at such other
address as it may have notified to the other party in accordance with this
clause 13.   13.2   Any notice or document shall be deemed to have been served
at the time of delivery, provided that in each case where delivery occurs after
6 p.m. on a Business Day or on a day which is not a Business Day, service shall
be deemed to occur at 9 a.m. on the next following Business Day. References to
time in this clause are to local time in the country of the addressee.   13.3  
In proving such service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered either to the
address shown thereon.   13.4   Any notice or other document served in
accordance with clause 13.1 shall be additionally sent by fax at the fax number
indicate in clause 13.5. For the avoidance of doubt, any notice or document sent
by fax shall not be deemed made unless the same notice or document has been
served in accordance with clause 13.1.   13.5   The following are the addresses
of the parties for the purposes of clause 13.1 above.

      For the Seller:   10A Prospekt 60-letia Oktyabrya
Moscow, Russia 117036
For the attention of: General Director
Facsimile: +7 495 542 4434
 
    For the Purchaser:   50 Old Webster Road
Oxford, MA 01540
Attention: General Counsel
Facsimile: 508-373-1134

14.     FURTHER ASSURANCE

14.1   Each party agrees (at its own cost) to perform (or procure the
performance of) all further acts and things, and execute and deliver (or procure
the execution and delivery of) such further documents, as may be required by law
or as the other party may reasonably require, whether on or after Completion, to
implement and/or give effect to this Agreement and the transaction contemplated
by this Agreement and for the purpose of vesting in the Purchaser the full legal
and beneficial ownership of the Share (or part thereof); and (if relevant) for
the purpose of vesting in the Seller the full legal and beneficial ownership of
the IPG Stock, including without limitation completion of all related
formalities in the Russian Federation or elsewhere (such as but not limited to
assigning to the IPG Stock ISIN and CFI codes, opening a custody account in the
Russian Federation, transfer of the IPG Stock to such custody account, etc.,
provided however, that notwithstanding anything to the contrary in this
Agreement, or the Stock Transfer Agreement, the Purchaser shall not be required
to register the IPG Stock or the Purchaser with, make any filings, obtain any
permits or licenses from, the Russian governmental authorities in order to issue
the IPG Stock to the Seller unless any such action is required from IPG pursuant
to Russian law.). Notwithstanding the said in this clause, the parties shall
cooperate with each other in good faith and provide each other with all
necessary documentation for the purpose described above.   14.2   Each party
shall procure the convening of all meetings and the giving of all waivers and
consents and the passing of all resolutions and shall do or procure all other
acts and things as may be necessary from such party by law or under the
Company’s charter or otherwise in

16



--------------------------------------------------------------------------------



 



    relation to the Company to give effect to the provisions of this Agreement
and the exercise of the Options.   14.3   For so long after the Completion Date
as it remains the registered holder of the Share (or a part thereof), the Seller
shall deal with such Share (or a part thereof) and any distributions, property
and rights deriving from it as the Purchaser directs and, in particular, the
Seller shall exercise all voting rights as the Purchaser directs or shall
execute a power of attorney, which enables the Purchaser or its representative
to attend and vote at any meeting of the Company.   14.4   For so long after the
Completion Date as it remains the registered holder of the IPG Stock (or a part
thereof), the Seller shall have the same rights and privileges under applicable
law and the IPG Charter as other holders of common stock of the Purchaser.

15.     GENERAL

15.1   Continuing Effect       Each provision of this Agreement shall continue
in full force and effect after Completion, except to the extent that a provision
has been fully performed on or before Completion.   15.2   Assignment      
Neither party shall be entitled to assign the benefit or burden of any provision
of this Agreement without the prior written consent of the other party save for
the transfer of rights and liabilities of the Seller hereunder on a one-time
basis to its legal successor as a result of its reorganisation by way of
transformation into a joint stock company under Russian law pursuant to the
relevant federal law.   15.3   Entire agreement       Subject to any terms
implied by law, this Agreement, together with the Transfer Agreement (if and
when entered into) and the IPG Stock Purchase Agreement represent (if and when
entered into) the whole and only agreements between the parties in relation to
the sale and purchase of the Share and supersede any previous agreement (whether
written or oral) between the parties in relation to the subject matter of these
agreements save that nothing in these agreements shall exclude any liability
for, or remedy in respect of, fraudulent misrepresentation.   15.4   Reliance  
    In entering into this Agreement, neither party may rely on any
representation, warranty, collateral contract or other assurance (save for those
set out in this Agreement) made by or on behalf of the other party before the
signature of this Agreement and each of the parties waives all rights and
remedies which, but for this clause 15.4, might otherwise be available to it in
respect of any such representation, warranty, collateral contract or other
assurance, provided that nothing in this Agreement shall exclude liability for,
or remedy in respect of, fraudulent misrepresentation.   15.5   Counterparts    
  This Agreement may be executed in any number of counterparts and by the
parties to it on separate counterparts and each such counterpart shall
constitute an original of this Agreement but all of which together constitute
one and the same instrument. This Agreement shall not be effective until each
party has executed at least one counterpart.

17



--------------------------------------------------------------------------------



 



15.6   Costs       Each party shall bear its own costs and expenses incurred in
connection with the negotiation, preparation and Completion of this Agreement.  
15.7   Severability       If any provision of this Agreement is held by a court
of competent jurisdiction to be illegal, invalid or unenforceable in any respect
under the law of any jurisdiction, then such provision shall (so far as it is
invalid or unenforceable) be given no effect and shall be deemed not to be
included in this Agreement but without invalidating any of the remaining
provisions of this Agreement. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. The parties shall then use all
reasonable endeavours to replace the invalid or unenforceable provision(s) by a
valid and enforceable substitute provision the effect of which is as close as
possible to the intended effect of the invalid or unenforceable provision.  
15.8   Time of the essence       Time shall not be of the essence of this
Agreement, both as regards times, dates and periods specified in the agreement
and as to any times, dates or periods that may by agreement between the parties
be substituted for any of them unless:

  (a)   time is expressly stated to be of the essence in relation to that
obligation; or     (b)   one party fails to perform an obligation by the time
specified in this Agreement and the other party serves a notice on the
defaulting party requiring it to perform the obligation by a specified time and
stating that time is of the essence in relation to that obligation.

15.9   Announcements       Neither party shall make or permit any person
connected with it to make any announcement concerning this Agreement or any
matter ancillary to this Agreement except as required by law or by any competent
regulatory body or otherwise only with the written approval of the other party
such approval not to be unreasonably withheld or delayed.   15.10   Variation
and Waiver

  (a)   No variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.     (b)   Unless
expressly agreed, no variation shall constitute a general waiver of any
provision of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of variation, and the rights and obligations of the parties under or
pursuant to this Agreement shall remain in full force and effect, except and
only to the extent that they are so varied.     (c)   A waiver of any term,
provision or condition (or of any breach of the same) of, or consent granted
under, this Agreement shall be effective only if given in writing and signed by
the waiving or consenting party and then only in the instance and for the
purpose for which it was given.

15.11   Governing law       The construction, validity and performance of this
Agreement and all non-contractual obligations arising from or connected with
this Agreement shall be governed by the laws of England.

18



--------------------------------------------------------------------------------



 



15.12   Waiver of sovereign immunity       To the extent that the Seller may in
any jurisdiction claim for itself or its assets or revenues immunity from suit,
execution, attachment or other legal process, the Seller hereby agrees not to
claim and hereby irrevocably waives such immunity to the full extent permitted
by the laws of such jurisdiction.   15.13   Rights of third parties       The
parties do not intend that any term of this Agreement shall be enforceable by
virtue of the Contracts (Rights of Third Parties) Act 1999 by any person who is
not a party to this Agreement.   15.14   Specific performance       Each party
to this Agreement acknowledges that monetary damages may not be an adequate
remedy for breach, by the other party, of such party’s obligations hereunder.
And accordingly each party agrees that they shall be entitled to specific
performance of the other party’s obligations herein and to injunctive and other
equitable relief, in addition to any other remedy to which they may be entitled
at law or in equity.

IN WITNESS whereof this Agreement has been executed and delivered as a deed on
the date first above written.

             
EXECUTED AND DELIVERED AS A DEED

      
 
Print name:    
by THE RUSSIAN CORPORATION OF NANOTECHNOLOGIES
      [General Director]
SEAL:    
 
           
EXECUTED AND DELIVERED AS A DEED

      
 
Print name:    
by IPG PHOTONICS CORPORATION
      [position]    
 
           
 
           
 
      Print name:    
 
      [position]    

19



--------------------------------------------------------------------------------



 



SCHEDULE 1

Form of Call Option Exercise Notice
To: [Seller]
[Date]
Dear Sirs:
Exercise of the Call Option
We [the Purchaser] refer to the Put and Call Option Agreement dated [           
] 201[ ] (“agreement”) and made between yourselves and ourselves and to the Call
Option granted by you to us under that agreement.
We hereby give you notice under and pursuant to clause [3] of the agreement that
we exercise the Call Option granted by you to us in respect of the “Share” (as
defined in the agreement) having, as of the date hereof, a nominal value of RUR
[           ] and comprising [     ]% of the share capital of the Company.
We propose that pursuant to clauses [7.1] and [7.2] of the agreement the Call
Option Completion (as defined in the agreement) shall take place on [insert
date] when the Share should be transferred to [insert name] of [insert address]
by virtue of the Transfer Agreement (as defined in the agreement).
[Under clause [3.3] we reserve the right to exercise the Call Option again at a
future time.]
Yours faithfully
[Name]
For and on behalf of
[The Purchaser]

20



--------------------------------------------------------------------------------



 



SCHEDULE 2

Form of Put Option Exercise Notice
To: [Purchaser]
[Date]
Dear Sirs:
Exercise of the Put Option
We [the Seller] refer to the Put and Call Option Agreement dated [            ]
201[ ] (“agreement”) and made between yourselves and ourselves and to the Put
Option granted by you to us under that agreement.
We hereby give you notice under and pursuant to clause [3] of the agreement that
we exercise the Put Option granted by you to us in respect of the entire “Share”
(as defined in the agreement) having, as of the date hereof, a nominal value of
RUR [           ] and comprising [       ]% of the share capital of the Company.
We propose that pursuant to clauses [8.1] and [8.2] of the agreement the Put
Option Completion (as defined in the agreement) shall take place on [insert
date] when we shall transfer the Share to you and/or your designee by virtue of
the Transfer Agreement (as defined in the agreement).
In accordance with clause [5.2] of the agreement, the Put Option Price shall be
satisfied as follows: ____% cash and ____% IPG Stock.
Yours faithfully
[Name]
For and on behalf of
[the Seller]

21



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of the Transfer Agreement
[The form is subject to change if such change is necessary pursuant to Russian
law requirements]
AGREEMENT
City of Moscow, _______________ two thousand and ___
This Agreement (hereinafter, the “Agreement”) is made by and between:

1.   [Insert the name of the relevant IPG entity], a company incorporated under
the laws of [•] with the registration number [•] and having its registered
office at [•], represented by [insert name of the representative] acting
pursuant to [insert basis for authority] (hereinafter, the “Purchaser”); and  
2.   [Company name], a legal entity incorporated and existing under the laws of
the Russian Federation with Main State Registration Number [•] and having its
registered office at [•], represented by [insert name of the representative]
acting pursuant to [insert basis for authority] (hereinafter, the “Seller”),

(jointly — “Parties”, separately — “Party”).

1.   SUBJECT MATTER OF AGREEMENT   1.1   Under this Agreement, the Seller
transfers title to (sells), and the Purchaser accepts and acquires (purchases),
the [•]% participation share in the charter capital of [insert the full name of
the Company], a legal entity incorporated and existing under the laws of the
Russian Federation with Main State Registration Number [•] and having its
registered office at [•] (hereinafter, the “Company”), having nominal value of
RUR [•] free from any third party rights and other encumbrances (hereinafter,
the “Share”).   2.   PURCHASE PRICE   2.1   The price payable for the Share
shall be US$ [•] (hereinafter, the “Purchase Price”).   2.2   The Purchase Price
shall be payable by the Purchaser to the Seller on the date of conclusion of
this Agreement by wire transfer in immediately available funds to the bank
account of the Seller in the amount of US$ [•] and/or by the transfer
(placement) to the Seller of [•] ([•])common stock of the Purchaser.   3.  
TRANSFER OF TITLE   3.1   The Share shall transfer to the Purchaser as from the
moment of the notarial certification of this Agreement.   3.2   The Purchaser
shall simultaneously acquire all rights and obligations of a Company participant
that had arisen prior to the notarial certification of the Agreement, except for
additional rights and obligations of the Seller, if those exist.   3.3   [The
Purchaser hereby confirms that it has obtained [a prior consent of the Russian
Federal Antimonopoly Service to the acquisition of the Share as well as]
consents and authorizations of all [other] bodies required in order to acquire
the Share in accordance with applicable law.]

 



--------------------------------------------------------------------------------



 



3.4   The Seller warrants that as of the date of this Agreement it (i) obtained
all corporate approvals of its governing bodies, required for the execution of
this Agreement as well as any other consents and authorizations; and (ii) the
representative of the Seller who executed this Agreement on its behalf has all
requisite powers.   3.5   The Purchaser warrants that as of the date of this
Agreement it (i) obtained all corporate approvals of its governing bodies,
required for the execution of this Agreement as well as any other consents and
authorizations; and (ii) the representative of the Purchaser who executed this
Agreement on its behalf has all requisite powers.   3.6   The Seller warrants to
the Purchaser that (i) there are no encumbrance of whatsoever nature on the
Share; (ii) the Seller has granted no rights or options to acquire any rights in
the Share (or a part thereof) to a person or entity other than the Purchaser;
and (iii) there are no outstanding obligations on its part to make contributions
to the assets of the Company. These warranties shall survive the completion of
the transactions contemplated hereby.   4.   NOTICES   4.1   Save as otherwise
provided in this Agreement, any notice, demand or other communication (“Notice”)
to be given by any party under, or in connection with, this Agreement shall be
in writing, and signed by or on behalf of the party giving it in each case
marked for the attention of the relevant party to which it is addressed. Any
Notice shall be delivered by hand or with a courier service (DHL, UPS, Pony
Express or TNT) or by registered mail at the address indicated in clause 4.3
below.   4.2   Any Notice served by hand, with a courier service or by
registered mail shall be deemed to have been duly given or made at the time of
delivery provided that in each case where delivery occurs after 6 p.m. on a
business day or on a day which is not a business day, service shall be deemed to
occur at 9 a.m. on the next following business day.   4.3   The addresses of the
parties for the purpose of clause 4.1:       Seller:       [insert the
addressee]       [insert the address]       [insert the relevant officer, if
applicable]       Purchaser:       [insert the addressee]       [insert the
address]       [insert the relevant officer, if applicable]   4.4   A party may
notify another party to this Agreement of a change to its name, relevant
addressee or address or fax number for the purposes of this clause 4, provided
that such Notice shall only be effective on:

  4.4.1   the date specified in the Notice as the date on which the change is to
take place; or     4.4.2   if no date is specified or the date specified is less
than five (5) business days after the date on which Notice is given, the date
following five (5) business days after Notice of any change has been given.

4.5   In proving service it shall be sufficient to prove that the envelope
containing such Notice was properly addressed and delivered to the address shown
thereon.   5.   MISCELLANEOUS

23



--------------------------------------------------------------------------------



 



5.1   Parties have agreed that the obligation to notify the Company of the
transfer of the Share to the Purchaser and to deliver to the Company a copy of
the application to register changes in the USRLE (as defined below) in
connection with the transfer of the Share to the Purchaser shall be performed by
the Seller.   5.2   The Seller was informed by the notary on the requirement to
sign application for making the relevant changes in the Unified State Register
of Legal Entities (“USRLE”) in accordance with the Federal Law ‘On Registration
of Legal Entities and Individual Entrepreneurs’.   5.3   Costs and expenses
relating to the certification of this Agreement, attesting the authenticity of
signature on the application for making changes in the USRLE and filing of the
application with the registration authority shall be borne by the Parties 50/50.
  5.4   This Agreement shall be governed by and construed in accordance with the
laws of the Russian Federation.   6.   ARBITRATION   6.1   Any dispute,
controversy or claim arising out of or in connection with this Agreement, or the
breach, termination or invalidity thereof, shall be finally settled by
arbitration in accordance with the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. The arbitral tribunal shall be composed of three
arbitrators. The place of arbitration shall be Stockholm, Sweden. The language
to be used in the arbitral proceedings shall be English; written evidence may,
however, be provided in the Russian language.   6.2   During the pendency of the
arbitration, the parties hereto agree to stay all other court proceedings
wherever pending, until the resolution of the dispute by way of arbitration, as
provided herein.   7.   COUNTERPARTS   7.1   This Agreement is subject to
notarial certification.   7.2   This Agreement is executed in [three] original
copies having equal legal force. One original is kept in the notary’s records at
[•] and one for each of the Parties hereunder.   8.   PARTIES’ DETAILS      
[insert details]

This Agreement was read by the notary aloud before its execution. All the
signatories attest in front of the notary that the contents of this Agreement
are clear to them and terms and conditions of the transaction are not unjust.
SIGNATURES OF THE PARTIES

          [Company name]
            By:   [•]      Title:   [•]        [Company name]
            By:   [•]      Title:   [•]     

24



--------------------------------------------------------------------------------



 



         

City of Moscow
[_________] two thousand and ____
This Agreement is certified by me, [_________], notary public in the City of
Moscow.
The Agreement is executed by the parties in my presence.
Identity and legal capacity of the signatories under the Agreement is
ascertained, legal capacity of [Company name]
and of the Russian Corporation of Nanotechnologies and powers of the
representatives thereof are verified.
Registered in the register under No. [_________]
Charge under notarial tariff RUR [_________]
Legal and technical assistance: RUR [_________]
Notary
The present Agreement is translated from Russian into English by a certified
translator.
Signature: ________________
City of Moscow
[_________] two thousand and ____
I, [_________], notary public in the City of Moscow hereby certify genuineness
of the signature of [_________] made in my presence. Her identity is
ascertained.
Registered in the register under No. [_________]
Charge under notarial tariff RUR [_________]
Legal and technical assistance: RUR [_________]
Notary
The translation of the present Agreement from Russian into English was made by
the translator aloud.
Signature: ________________
City of Moscow
[_________] two thousand and ____
I, [_________], notary public in the City of Moscow, hereby certify genuineness
of the signature of [_________] made in my presence. Her identity is
ascertained.
Registered in the register under No. [_________]
Charge under notarial tariff RUR [_________]
Legal and technical assistance: RUR [_________]
Notary
Altogether ______ pages — bound, numbered and sealed.
Notary

25



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of IPG Stock Purchase Agreement
IPG PHOTONICS CORPORATION
STOCK PURCHASE AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made as of ____, by and among IPG
Photonics Corporation, a Delaware corporation (the “Company”), and the Russian
Corporation of Nanotechnologies, a legal entity incorporated and existing under
the laws of the Russian Federation with Main State Registration Number
1077799020452 (“Investor”). Except as otherwise indicated herein, capitalized
terms used herein are defined in Section 7 hereof.
     WHEREAS, the Company and Investor have entered into that certain Put and
Call Option Agreement (the “Option Agreement”), dated ______, 2010;
     WHEREAS, the Investor has exercised its Put Option (as such term is defined
in the Option Agreement) and has elected to receive the Securities (as defined
below) as [partial][full] consideration for the sale and transfer of Investor’s
participation share of Limited Liability Company “Scientific and Technical
Association “IRE-Polus”, a legal entity established and existing under the laws
of the Russian Federation with Main State Registration Number
[     ](“IRE-Polus”);
     WHEREAS, the Company, or it’s designee, and Inventor have entered into that
certain Transfer Agreement (“Transfer Agreement”), dated _________, ______,
pursuant to which the Investor is transferring its participating share in
IRE-Polus to the Company or its designee; and
     WHEREAS, the Company and Investor have entered into that certain
Registration Rights Agreement (the “Registration Rights Agreement”), dated
______, 20__.
     The parties hereto agree as follows:
     Section 1. Authorization and Put Option Closing.
     1A. Authorization of the Stock. In consideration for Investor’s execution
of the Transfer Agreement (substantially in the form of Schedule 3 to the Option
Agreement) between the Investor and the Company or its designee (the “Transfer
Agreement”), the Company has authorized the issuance to Investor of [          ]
validly issued, fully paid and non-assessable shares of its common stock, par
value $.0001 per share (the “Securities”).
     lB. Issuance of the Securities. At the Put Option Closing (as defined
below), the Company shall issue to Investor and, subject to the terms and
conditions set forth herein, Investor shall acquire from the Company, the a
stock certificate evidencing the Securities set forth in Section 1A, registered
in Investor’s name.
     1C. The Put Option Closing. The closing of the issuance of the Securities
(the “Put Option Closing”) shall take place at the law offices of legal counsel
for the Company on _____.
     Section 2. Conditions to Put Option Closing.
     2A. The obligation of Investor to acquire the Securities to be received by
it at the Put Option Closing is subject to the satisfaction or waiver as of the
Put Option Closing of the following conditions: (i) the representations and
warranties of the Company contained in Section 3 hereof shall be true and
correct and the Company shall have performed in all material respects all of the
covenants required to be performed by it hereunder prior to the Put Option
Closing, and (ii) the consummation of the acts

26



--------------------------------------------------------------------------------



 



contemplated by clause 8.2 of the Option Agreement shall have occurred
contemporaneously with the Put Option Closing.
     2B. The obligation of the Company to issue the Securities to Investor at
the Put Option Closing is subject to the satisfaction as of the Put Option
Closing of the following conditions: (i) the representations and warranties of
Investor contained in Section 4 hereof shall be true and correct and Investor
shall have performed in all material respects all of the covenants required to
be performed by it hereunder prior to the Put Option Closing, and (ii) the
consummation of the acts contemplated by clause 8.2 of the Option Agreement
shall have occurred contemporaneously with the Put Option Closing, including but
not limited to the sale of the share of IRE-Polus by Investor to the Company or
its designee.
     Section 3. Representations and Warranties of the Company. As a material
inducement to Investor to enter into this Agreement and acquire the Securities,
the Company hereby represents and warrants to Investor that:
     3A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
is qualified to do business in every jurisdiction in which the failure to so
qualify might reasonably be expected to have a material adverse effect on the
business, financial condition and operating results of the Company taken as a
whole. The Company has all requisite corporate power and authority necessary to
own and operate its properties, to carry on its businesses as now conducted and
presently proposed to be conducted and to carry out the transactions
contemplated by this Agreement.
     3B. Capital Stock and Related Matters.
     (a) As of the Put Option Closing and immediately thereafter, the authorized
capital stock of the Company shall consist of (i) 5,000,000 shares of preferred
stock, par value $.0001 per share, and (ii) 175,000,000 shares of common stock,
par value $.0001 per share.
     (b) There are no statutory or contractual stockholders preemptive rights or
rights of refusal with respect to the issuance of the Securities hereunder.
Based in part on the investment representations of Investor in Section 4 hereof,
the offer and issuance of the Securities hereunder do not and will not require
registration under the Securities Act or any applicable state securities laws.
     (c) Upon issuance of the Securities hereunder to Investor, the Securities
shall be validly issued, fully paid and non-assessable, free and clear of all
liens and encumbrances (other than the restrictions on transfer under the
Securities Act or any applicable state securities laws).
     (d) The Securities to be issued hereunder are registered under Section
12(b) of the U.S. Exchange Act of 1934, as amended (the “Exchange Act”), listed
on the NASDAQ Global Select Market (or such other national exchange permitted
under the Put and Call Option Agreement), and have been accepted (to the extent
applicable) for listing on such Exchange.
     (e) The Company has, and as of the Closing will have, filed and or
furnished with the U.S. Securities and Exchange Commission (the “Commission”)
all of its reports required to be filed or furnished with the Commission under
Sections 13, 14 and 15(d) of the Exchange Act for a period of at least 12
calendar months (such reports to be referred to as the “Company SEC Reports”).
     (f) The Company SEC Reports and associated public disclosures filed during
the twelve month period prior to the Closing, taken as a whole, did not and will
not as of the Closing contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
     (g) At all times during the [VWAP Period] and as of the Closing, the
Company SEC Reports and associated public disclosures, taken as a whole, did not
and will not contain any untrue statement of a

27



--------------------------------------------------------------------------------



 



material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
     (h) The Company is eligible to use a short form registration statement on
Form S-3 (or applicable successor form) to register for resale the Securities to
be issued hereunder pursuant to the terms and conditions of the Registration
Rights Agreement.
     (j) There is no litigation pending or threatened with respect to the
issuance of the Securities hereunder.
     (i) Neither the Company, nor any of its subsidiaries shall have incurred
any obligation or liability, contingent or otherwise, for brokerage or finders’
fees or agents’ commissions or financial advisory services or other similar
payment in connection with this Agreement or the transactions contemplated
hereby.
     3C. Authorization; No Breach. The execution, delivery and performance of
this Agreement, the other Transaction Documents and all other agreements
contemplated hereby or thereby to which the Company is a party have been duly
authorized by the Company. This Agreement, the other Transaction Documents and
all other agreements and instruments contemplated hereby or thereby each
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms. The execution and delivery by the Company of this
Agreement, the other Transaction Documents and all other agreements and
instruments contemplated hereby or thereby to which the Company is a party, the
offering and issuance of the Securities hereunder and the fulfillment of and
compliance with the respective terms hereof and thereof by the Company do not
and will not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the Company’s capital
stock or assets pursuant to, (iv) result in a violation of, or (v) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body (including without limitation and
self regulatory organization such as the exchange on which the Securities may be
listed) pursuant to, the Certificate of Incorporation or Bylaws of the Company,
or any law, statute, rule or regulation to which the Company is subject, or any
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound.
     Section 4. Representations and Warranties of Investor. As a material
inducement to the Company to enter into this Agreement and issue the Securities,
Investor hereby represents and warrants to the Company that:
     4A. Authorization; No Breach. This Agreement, the other Transaction
Documents and all other agreements and instruments contemplated hereby or
thereby each constitutes a valid and binding obligation of Investor, enforceable
in accordance with its terms. The execution and delivery by Investor of this
Agreement, the other Transaction Documents and all other agreements and
instruments contemplated hereby or thereby to which Investor is a party, the
purchase of the Securities hereunder and the fulfillment of and compliance with
the respective terms hereof and thereof by Investor do not and will not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) give any third party the right to
modify, terminate or accelerate any obligation under, (iv) result in a violation
of, or (v) require any authorization, consent, approval, exemption or other
action by or notice to any court or administrative or governmental body pursuant
to, the Charter or Articles of Association of Investor, or any law, statute,
rule or regulation to which Investor is subject, or any agreement, instrument,
order, judgment or decree to which Investor is a party or by which it is bound.
     4B. Investor Investment Representations. Investor, hereby represents
(i) that it is acquiring the Securities acquired pursuant hereto for its own
account with the present intention of holding such securities for purposes of
investment, and that it has no intention of selling such securities in a public
distribution in violation of the federal securities laws or any applicable state
securities laws, (ii) that it is not a U.S. Person as defined under Regulation S
promulgated under the Securities Act, (iii) that the

28



--------------------------------------------------------------------------------



 



Securities were not offered to it by any means of general solicitation or
general advertising, (iv) that it has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the Company, and (v) that it is able to bear the economic risks of
an investment in the Securities and could afford a complete loss of such
investment.
     4C. Non-Registration of Securities. Investor understands that the
Securities are not registered under the Securities Act, or any state securities
laws. Investor understands that the offering and sale of the Securities is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof and the provisions of Regulation S promulgated thereunder,
based, in part, upon the representations, warranties and agreements of Investor
contained in this Agreement. Investor acknowledges that the Company has no
obligation to register the Securities under the Securities Act or any state
securities laws, except as set forth in the Registration Rights Agreement.
Investor understands that neither the Securities and Exchange Commission, any
state securities commission nor any other regulatory authority has approved the
Securities or reviewed or passed upon or endorsed the merits of an offering of
the Securities or confirmed the accuracy or determined the adequacy of any
materials of the Company submitted to it.
     4D. Disclosure and Access. Investor is aware that an investment in the
Securities involves a number of significant risks. Investor has reviewed the
Form 10-K for the year ended December 31, ____ (the “Form 10-K”) filed by the
Company with the Securities and Exchange Commission, including the risk factors
set forth therein. Investor has received the audited financial statements of the
Company as of and for the period ended December 31, ____ contained in the Form
10-K contained and all other documents requested by Investor, has carefully
reviewed them and understands the information contained therein. Also, Investor
has reviewed the Form 10-Q for the quarterly period ended ______ filed by the
Company with the Securities and Exchange Commission. Investor has had a
reasonable opportunity to ask questions of, receive answers and obtain any
additional information from a person or persons acting on behalf of the Company
concerning the offering of the Securities and the business, financial condition,
results of operations, litigation, and prospects of the Company, and all such
questions have been answered to the full satisfaction of Investor. Investor has
had the opportunity to obtain any additional information to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense and has had the opportunity to have
representatives of the Company provide it with such additional information
regarding the terms and conditions of this investment and the financial
condition, results of operations, business and prospects of the Company deemed
relevant by Investor.
     4E. Legend. Each certificate for Securities shall be imprinted with a
legend in substantially the following form:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT
(1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH
IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES AND (3) IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.
     Section 5 Restrictions on Ownership.
     5A. Prior to the fifth anniversary of the date hereof, Investor will not,
without the prior written consent of the Company or its Board of Directors:

  i.   acquire, offer to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise, beneficial ownership of any voting securities or
direct or indirect rights to acquire beneficial ownership of any voting
securities of the Company or any securities or instruments convertible into such
securities, including, inter alia, any derivatives, debt

29



--------------------------------------------------------------------------------



 



      instruments, etc. or material assets (except for products) or business of
the Company or any subsidiary or division thereof or of any such successor or
controlling Person; provided, however, that notwithstanding the foregoing,
nothing herein shall prohibit Investor from acquiring voting securities of the
Company if after such acquisition Investor is the beneficial owner of less than
9.9% in the aggregate of the voting securities or direct or indirect rights to
acquire any voting securities of the Company or any subsidiary thereof, or of
any successor to or Person in control of the Company or entering into good faith
confidential negotiations with the Company in respect of any of the above;    
ii.   make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Securities and Exchange Commission), or seek to advise or influence any Person
or entity with respect to the voting of any voting securities of the Company;  
  iii.   make any public announcement with respect to, or submit a proposal for,
or offer of (with or without conditions) any extraordinary transaction involving
the Company or any of its securities or assets; or     iv.   form, join or in
any way participate in a “group” as defined in Section 13(d)(3) of the Exchange
Act in connection with any of the foregoing.

     Investor will promptly advise the Company of any inquiry or proposal made
to Investor with respect to any of the foregoing.
     Notwithstanding anything to the contrary in the foregoing, the restrictions
contained in this Section 5A shall be suspended during such time (y) as the
Board of Directors of the Company determines to accept bids from any responsible
bidder to obtain the best price for the sale of the Company but only so long as
the Company continues to accept such bids or negotiate or consummate a
transaction with any bidder, and (z) as any third party makes an unsolicited
offer to acquire more than fifty percent (50%) of the outstanding voting
securities of the Company, but only so long as such offer is outstanding.
     5B. Investor agrees to provide reasonable assistance as requested by the
Company to allow the Company to monitor Investor’s compliance with the
restrictions of this Section 5, including providing the Company with documentary
evidence (such as brokers’ statements) of trading activities in the Common
Stock. In addition, Investor agrees to hold all Securities in book-entry form
with the Company’s transfer agent until such time as they are transferred.
     Section 6. Miscellaneous.
     6A. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
     6B. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, regardless of any
investigation made by Investor or on its behalf.
     6C. Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not. In
addition, and whether or not any express assignment has been made, the
provisions of this Agreement that are for Investor benefit as a holder of
Securities are also for the benefit of, and enforceable by, any subsequent
holder of such Securities.

30



--------------------------------------------------------------------------------



 



     6D. No Assignment. No party hereto may sell, assign, transfer or otherwise
dispose of this Agreement without the prior written consent of the other party
hereto save for the transfer of rights and liabilities of the Investor hereunder
on a one-time basis to its legal successor as a result of its reorganisation by
way of transformation into a joint stock company under Russian law pursuant to
the relevant federal law. Any attempted assignment of this Agreement not in
compliance with the terms of this subsection will be null and void.
     6E. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     6F. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts (including by means of telecopied signature pages), any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.
     6G. Delivery by Facsimile or Electronic Mail. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or electronic mail, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.
     6H. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a section of
this Agreement. The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.
     6I. Governing Law; Jurisdiction and Consent to Service. All questions
concerning the construction, validity and interpretation of this Agreement and
the exhibits hereto shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each party to this Agreement
(i) agrees that any suit, action or proceeding arising out of or relating to
this Agreement shall be brought solely in the state or federal courts of the
State of Delaware; (ii) consents to the exclusive jurisdiction of each such
court in any suit, action or proceeding relating to or arising out of this
Agreement; (iii) waives any objection that it may have to the laying of venue in
any such suit, action or proceeding in any such court; and (iv) agrees that
service of any court paper may be made in such manner as may be provided under
applicable laws or court rules governing service of process.
     6J. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally to
the recipient, (ii) sent to the recipient by reputable express courier service
(charges prepaid), (iii) mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iv) telecopied to the
recipient with confirmed answer back, at the addresses indicated below (or at
such other address as shall be given in writing by one party to the others):
If to the Company:
IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540
Attention: General Counsel

31



--------------------------------------------------------------------------------



 



Telephone: 508-373-1123
Facsimile: 508-373-1134
If to Investor:
To the address set forth below Investor name on the signature pages hereto;
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
     6K. Entire Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way.
     Section 7. Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal law then in force.
     “Person” includes any individual, company, corporation, firm, partnership,
joint venture, undertaking, association, organization, trust, state or agency of
a state.
     “Securities” means (i) the Securities issued hereunder and (ii) any
securities issued with respect to the securities referred to in clause (i) above
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal law then in force.
     “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement and the Transfer Agreement.
* * * * *

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first written above.

            IPG PHOTONICS CORPORATION
      By:           Name:   Valentin P. Gapontsev        Title:   Chief
Executive Officer        THE RUSSIAN CORPORATION OF NANOTECHNOLOGIES
      By:           Name:           Title:           Address:      

33



--------------------------------------------------------------------------------



 



         

SCHEDULE 5
Form of IPG Registration Rights Agreement
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (the “Agreement”) is made and
entered into as of this ___ day of _______, ___, by and among IPG Photonics
Corporation, a Delaware corporation (the “Company”), and The Russian Corporation
of Nanotechnologies, a legal entity incorporated and existing under the laws of
the Russian Federation with Main State Registration Number 1077799020452
(together with its permitted successors and assigns as provided in this
Agreement, “Holder”).
          WHEREAS, Holder and the Company have entered into that certain Put and
Call Option Agreement dated ______, 2010 (the “Option Agreement”);
          WHEREAS, Holder and the Company have entered into an Stock Purchase
Agreement dated as of ________, ___ (the “Purchase Agreement”) pursuant to which
Holder has exercised its Put Option (as such term is defined in the Option
Agreement) by electing to receive shares of Common Stock (such shares issued to
Holder pursuant to the Purchase Agreement being the “Restricted Securities”);
          WHEREAS, Holder’s willingness to enter into the Purchase Agreement is
conditioned upon the execution and delivery of this Agreement and such execution
and delivery is expressly contemplated thereby.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each party hereto,
the parties hereto agree as follows:

  1.   Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

  a.   “1933 Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.     b.   “1934 Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.     c.   “Allowed Delay” has the meaning given to such term in
Section 2(d)(ii);provided, however that unless otherwise consented to in writing
by the Holder, any individual Allowed Delay may not exceed sixty (60) days and
any Allowed Delays in any consecutive twelve month period shall not exceed an
aggregate of ninety (90) days.     d.   “Business Day” means any day other than
a Saturday, Sunday or other day on which commercial banks are authorized to
close under the applicable laws of, or are in fact closed in, the State of
Delaware.     e.   “Put Option Closing” has the meaning given to such term in
the Purchase Agreement.     f.   “Common Stock” means the Company’s Common
Stock, par value $0.0001 per share, and any securities into which such shares
may hereinafter be reclassified.     g.   “Demand Registration” has the meaning
given to such term in Section 2(a).     h.   “Effectiveness Period” has the
meaning given to such term in Section 3(a).     i.   “Person” includes any
individual, company, corporation, firm, partnership, joint venture, undertaking,
association, organization, trust, state or agency of a state.     j.  
“Piggyback Registration” has the meaning given to such term in Section 2(b).

34



--------------------------------------------------------------------------------



 



  k.   “Prospectus” means (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.     l.  
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.     m.   “Registrable Securities” means
(i) the shares of Common Stock acquired by Holder pursuant to the Purchase
Agreement and (ii) any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, however, that a security shall
cease to be a Registrable Security upon (A) sale pursuant to a Registration
Statement or Rule 144 under the 1933 Act or (B) such security becoming eligible
for sale without restriction (including any restriction relating to the
availability of current public information about the Company) by Holder pursuant
to Rule 144.     n.   “Registration Statement” means any registration statement
of the Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in such
Registration Statement.     o.   “SEC” means the U.S. Securities and Exchange
Commission.     p.   “Transfer” means, with respect to the Common Stock or any
other security, any offer, pledge, sale, entry into a contract to sell, sale of
any option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant to purchase, loan of, or other transfer or
disposal of, directly or indirectly, such Common Stock or other security or any
portion of the economic consequences of the ownership of such Common Stock or
other security, whether any such transaction is to be settled by delivery of
Common Stock, cash or such other securities.

  2.   Registration.

  a.   Demand Registration. At any time following the Put Option Closing, Holder
may deliver to the Company one written request for registration of Registrable
Securities by the Company under the 1933 Act (such registration, the “Demand
Registration”). Such notice shall specify the number of Registrable Securities
held by Holder to be registered. Within fourty five (45) days [ten business days
for first registration if notification is given at least thirty days prior to
Closing] after delivery of the written notice for a Demand Registration pursuant
to this Section 2(a), (A) the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if the Company is not then eligible to
use Form S-3 to register the resale of the Registrable Securities, on such form
of registration statement as is then available to effect a registration for
resale of the Registrable Securities) and (B) the Company will use commercially
reasonable efforts to effect promptly the registration of such Registrable
Securities. Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall

35



--------------------------------------------------------------------------------



 



      be provided in accordance with Section 3(c) to Holder and its counsel
prior to its filing or other submission.     b.   Piggyback Registration. If the
Company at any time proposes to register any of its Common Stock under the 1933
Act for sale to the public, whether for its own account or for the account of
other security holders or both on any registration form (other than Forms S-4 or
S-8 or any successor forms), which permits the inclusion of Registrable
Securities held by Holder, and Holder has not yet requested that the Company
include any of Holder’s Restricted Securities in a Piggyback Registration (as
defined herein), then each such time the Company will give written notice to
Holder of its intention to do so. Upon the written request of Holder, received
by the Company within twenty (20) days after the giving of any such notice by
the Company but in any event no later than ten (10) days before filing a
Registration Statement, to register any of Holder’s Registrable Securities (a
“Piggyback Registration”), the Company will use commercially reasonable efforts
to cause the Registrable Securities as to which registration shall have been so
requested to be included in the securities to be covered by the registration
statement proposed to be filed by the Company, all to the extent required to
permit the sale or other disposition by Holder of such Registrable Securities so
registered. The Company shall not include any of Holder’s Registrable Securities
in any such registration unless Holder shall have agreed in writing to sell such
Registrable Securities on the same terms and conditions as shall apply to the
securities to be included in such registration for the Company’s own account.
Holder shall have the right to provide such notice for Piggyback Registration
once. The Registration Statement (and each amendment or supplement thereto, and
each request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to Holder and its counsel prior to its filing or
other submission.     c.   Expenses. The Company will pay all expenses
associated with any Registration Statement, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, but excluding discounts, commissions and fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.     d.  
Effectiveness.

  i.   The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as reasonably practicable. The
Company shall notify Holder by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide Holder with
copies of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.     ii.   The Company may suspend
the use of any Prospectus included in any Registration Statement contemplated by
this Section 2 in the event that the Company determines in good faith that such
suspension is necessary (A) in connection with regular earnings announcements
(including any standing policies with respect to such earnings announcements),
(B) to delay the disclosure of material non-public information concerning the
Company, the disclosure of which at the time would be, in the good faith opinion
of the Company, materially detrimental to the Company or (C) to amend or
supplement the affected Registration Statement or the related Prospectus so that
such Registration Statement or Prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not

36



--------------------------------------------------------------------------------



 



      misleading (an “Allowed Delay”); provided, however, that the Company shall
promptly (a) notify Holder in writing of the commencement of and the reasons for
an Allowed Delay, but shall not (without the prior written consent of Holder)
disclose to Holder any material non-public information giving rise to an Allowed
Delay, and (b) advise Holder in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay.     iii.   The
Company may delay the filing or effectiveness of any Registration Statement
during a Allowed Delay or otherwise to accommodate a holdback period referred to
in Section 5.

  e.   Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires Holder to be named as an
“underwriter,” the Company shall use commercially reasonable efforts to persuade
the SEC that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that Holder is not an “underwriter.” In the event that
the SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name Holder as an “underwriter” in such Registration Statement without the prior
written consent of Holder, and provided further that, if the Company is required
to take any of the actions set forth in clause (i) or (ii) above, it shall
consult with Holder and shall take such actions as are reasonably requested by
Holder so long as such requested actions are (A) in compliance with the
requirements of the SEC, (B) do not require the Company or its affiliates to pay
money or undertake or incur additional liability and (C) are reasonably likely
to avoid the treatment of Holder as an underwriter.     f.   Selection of
Underwriters.

  i.   Demand Registration. Holder shall (i) determine whether or not the
offering pursuant to the Demand Registration shall be underwritten and
(ii) select the investment banker(s) and managing underwriter(s) (in each case,
subject to the consent of the Company, which consent shall not be unreasonably
withheld) to manage such offering in a Demand Registration.     ii.   Piggyback
Registration. The Company shall (i) determine whether or not an offering
pursuant to the Piggyback Registration shall be underwritten and (ii) select the
investment banker(s) and managing underwriter(s) to manage such offering in a
Piggyback Registration.

  3.   Company Obligations.

  a.   The Company will use commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

  i.   use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement, as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise Holder in writing when the

37



--------------------------------------------------------------------------------



 



      Effectiveness Period has expired;     ii.   subject to Section 2(d)(ii),
prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;     iii.   provide copies
to and permit counsel designated by Holder to review each Registration Statement
and all amendments and supplements thereto no fewer than two (2) Business Days
prior to their filing with the SEC;     iv.   furnish to Holder and its legal
counsel (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Company (but not later than two (2) Business
Days after the filing date, receipt date or sending date, as the case may be)
one (1) copy of any Registration Statement and any amendment thereto, each
preliminary prospectus and Prospectus and each amendment or supplement thereto,
and each letter written by or on behalf of the Company to the SEC or the staff
of the SEC, and each item of correspondence from the SEC or the staff of the
SEC, in each case relating to such Registration Statement (other than any
portion of any thereof which contains information for which the Company has
sought confidential treatment), and (ii) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as Holder may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by Holder that are covered
by the related Registration Statement;     v.   use commercially reasonable
efforts to prevent the issuance of any stop order or other suspension of
effectiveness and, if such order is issued, obtain the withdrawal of any such
order as promptly as possible;     vi.   prior to any public offering of
Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with Holder and its counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions requested by
Holder and do any and all other commercially reasonable acts or things necessary
or advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for thisSection 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;     vii.   use commercially reasonable efforts to cause all
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed;     viii.   promptly
notify Holder, at any time prior to the end of the Effectiveness Period, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then

38



--------------------------------------------------------------------------------



 



      existing, and promptly prepare, file with the SEC and furnish to such
Holder a supplement to or an amendment of such Prospectus as may be necessary so
that such Prospectus shall not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing; and     ix.   otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC under the 1933 Act and the
1934 Act, file any Prospectus, including any supplement or amendment thereof,
with the SEC pursuant to Rule 424 under the 1933 Act, promptly inform Holder in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, Holder is
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

  b.   With a view to making available to Holder the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit Holder to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) one year after such date as all of the Registrable
Securities may be sold without restriction (including any restriction relating
to the availability of current public information about the Company) by the
holders thereof pursuant to Rule 144 or any other rule of similar effect or
(B) such date as all of the Registrable Securities shall have been resold;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act; and (iii) furnish to Holder upon
request, as long as Holder owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the 1934 Act and (B) such other information as may be reasonably requested to
permit Holder to sell such securities pursuant to Rule 144 without registration.
In addition to and without limiting the foregoing, during the term of this
Agreement the Company shall use its reasonable best efforts to remain eligible
to use a short form registration statement on Form S-3 (or any successor form
thereto) for the registration for the Registrable Shares, and for the term of
this Agreement and for a period of six months thereafter, the Company shall use
its reasonable best efforts to maintain the listing of the Common Stock on a
recognized national U.S. securities exchange.

  4.   Obligations of Holder.

  a.   Holder shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
Holder of the information the Company requires from Holder in connection with
the filing of the Registration Statement. The Company shall not be obligated to
register the Registrable Securities of Holder unless and until Holder provides
such information.     b.   Holder, by its acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from

39



--------------------------------------------------------------------------------



 



      such Registration Statement.     c.   Holder agrees that, upon receipt of
any notice from the Company of either (i) the commencement of an Allowed Delay
pursuant to Section 2(d)(ii) or (ii) the happening of an event pursuant to
Section 3(a)(viii) hereof, Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities, until Holder is advised by the Company that such
dispositions may again be made.     d.   Holder covenants and agrees that it
will comply with any applicable prospectus delivery requirements of the 1933 Act
as applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to a Registration Statement.     e.   Holder
covenants and agrees that it will notify the Company in writing promptly
following a Transfer of Registrable Securities that results in Holder no longer
holding any Registrable Securities.

  5.   Holdback.

  a.   If the Company at any time shall register Registrable Securities under
the 1933 Act (including any registration pursuant to Section 2) for sale to the
public pursuant to an underwritten offering in which the Holder is provided the
opportunity to participate, Holder shall not sell publicly (other than with
respect to those Registrable Securities included in such registration), make any
short sale of, grant any option for the purchase of, or otherwise dispose
publicly of, any Registrable Securities (other than those Registrable Securities
included in such registration pursuant to Section 2) without the prior written
consent of the underwriter for a period designated in writing by the Company to
Holder, which period shall not begin more than ten (10) days prior to the
effective date of such registration and shall not last more than ninety
(90) days following the effective date of such registration; provided, however
that any such restriction on the sale of such Registrable Securities shall not
be more restrictive than agreed to by each of the officers and directors of the
Company or by any other holder of shares of Common Stock that are the subject of
a registration rights agreement. Holder further agrees to execute such
agreements as may be requested by the underwriters in any public offering that
are consistent with the terms of this Section 5 or that are necessary to give
further effect hereto.

  6.   Indemnification.

  a.   Indemnification by the Company. The Company will indemnify and hold
harmless Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other Person, if any, who controls Holder
within the meaning of the 1933 Act, against any losses, claims, damages,
liabilities or expenses (including reasonable attorney’s fees), joint or
several, to which they may become subject under the 1933 Act or otherwise,
insofar as such losses, claims, damages or liabilities or expenses (or actions
in respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement, any preliminary prospectus or Prospectus, or any amendment or
supplement thereof, or the omission or alleged omission to state a material fact
required to be stated or necessary to make the statements therein misleading; or
(ii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; and will reimburse Holder, and each such officer, director,
member, employee and agent, successors and assigns, and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the

40



--------------------------------------------------------------------------------



 



      Company will not be liable in any such case if and to the extent that any
such loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder or any such
controlling Person in writing specifically for use in such Registration
Statement, preliminary prospectus or Prospectus.     b.   Indemnification by
Holder. Holder agrees to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each Person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorneys’ fees) resulting from any untrue statement of a material
fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by Holder to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto. In no event shall the liability of Holder under
this Section 6b be greater in amount than the dollar amount of the proceeds (net
of all expenses paid by Holder in connection with any claim relating to this
Section 6, the amount of any damages Holder has otherwise been required to pay
by reason of such untrue statement or omission and any underwriting discounts
and commissions) received by Holder upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.     c.   Conduct of Indemnification Proceedings. Any Person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and
(ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided, however,
that any Person entitled to indemnification hereunder shall have the right to
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(a) the indemnifying party has agreed to pay such fees or expenses, (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person or (c) in the reasonable
judgment of any such Person, based upon written advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person); and
provided further that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any single proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.     d.   Contribution. If for any reason
the indemnification provided for in the preceding paragraphs (a) or (b), as
applicable, is unavailable to an indemnified party or insufficient to hold it
harmless, other than as expressly specified therein, then the

41



--------------------------------------------------------------------------------



 



      indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation.

  7.   Confidentiality. If any information disclosed to Holder by Company or its
affiliates is identified by the Company or its affiliates as being confidential
or proprietary, each Person receiving such information shall take such actions
as are reasonably necessary to protect the confidentiality of such information
to the extent such action is otherwise not inconsistent with, an impairment of
or in derogation of the rights and interests of Holder hereunder (which actions
may include the execution of a confidentiality agreement with the Company).

  8.   Miscellaneous.

  a.   Termination. This Agreement will automatically terminate with no further
obligation of any party hereto as to any particular number of the Registrable
Securities when such Registrable Securities have been registered under the 1933
Act and sold or otherwise disposed of in accordance with the intended method of
disposition set forth in the Registration Statement covering such Registrable
Securities, at the time such Registrable Securities are eligible for sale
without restriction (including any restriction relating to the availability of
current public information about the Company) by holder pursuant to Rule 144.
Sections 2(c), 3(b) (only to the extent stated therein) and 6 shall survive the
termination of this Agreement.     b.   Amendments and Waivers. This Agreement
may be amended only by a writing signed by the Company and Holder.     c.  
Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 6J of the Purchase Agreement.  
  d.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party hereto may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other party; provided, however, that the Company may assign its
rights and delegate its duties hereunder to any surviving or successor entity in
connection with a merger or consolidation or the Company with another entity, or
a sale, transfer or other disposition of all or substantially all of the
Company’s assets to another entity, without the prior written consent of Holder;
and provided further that Holder may assign its rights hereunder, in whole or in
part to any affiliate (as such term is defined under Rule 144) of Holder.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies or obligations, or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.     e.  
Counterparts; Faxes. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed via
facsimile, which shall be deemed an original.     f.   Severability. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof but shall be interpreted as if it were written so as to be
enforceable to the maximum extent permitted by applicable law, and any such
prohibition or unenforceability in

42



--------------------------------------------------------------------------------



 



      any jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. To the extent permitted by applicable law,
the parties hereby waive any provision of law which renders any provisions
hereof prohibited or unenforceable in any respect.     g.   Further Assurances.
The parties shall execute and deliver all such further instruments and documents
and take all such other actions as may reasonably be required to carry out the
transactions contemplated hereby and to evidence the fulfillment of the
agreements herein contained.     h.   Entire Agreement. This Agreement and those
documents expressly referred to herein are intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter set forth herein.     i.   Construction.

  i.   the word “or” will not be exclusive;     ii.   inclusion of items in a
list will not be deemed to exclude other terms of similar import;     iii.   all
parties will be considered to have drafted this Agreement together, with the
benefit of counsel, and no provision will be strictly construed against any
Person by reason of having drafted such provision;     iv.   the word “include”
and its correlatives means to include without limitation;     v.   terms that
imply gender will include all genders;     vi.   defined terms will have their
meanings in the plural and singular case;     vii.   references to Sections,
Articles, Annexes and Exhibits are to the Sections, Articles, Annexes and
Exhibits to this Agreement; and     viii.   the headings in this Agreement are
for purposes of reference only and shall not limit or otherwise affect the
meaning of this Agreement.

  j.   Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. Each party to this Agreement: (i) agrees that
any suit, action or proceeding arising out of or relating to this Agreement
shall be brought solely in the state or federal courts of the State of Delaware;
(ii) consents to the exclusive jurisdiction of each such court in any suit,
action or proceeding relating to or arising out of this Agreement; (iii) waives
any objection that it may have to the laying of venue in any such suit, action
or proceeding in any such court; and (iv) agrees that service of any court paper
may be made in such manner as may be provided under applicable laws or court
rules governing service of process. Each party to this Agreement agrees to be
bound by any judgment rendered thereby in connection with this Agreement. For
the avoidance of doubt, the parties to this Agreement agree that, once an action
or proceeding is brought in the above-required forum, the other party to the
action or proceeding may bring any counterclaims in the same forum. Each party
to this Agreement agrees that service upon it by registered mail shall
constitute sufficient notice; provided that nothing herein shall affect the
right to serve process in any other manner permitted by law.

43



--------------------------------------------------------------------------------



 



  k.   Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

[Signatures appear on the following page.]

44



--------------------------------------------------------------------------------



 



SCHEDULE 6
Illustration Of Call Option Price And Put Option Price
FIRST EVENT: IPG/RN have first partial exercise for 75%of the shares owned by RN

                              inputs               answer     cummulative   R  
  0.75    
of shares owned by RN that they want to sell
                I1     25    
initial investment by rusnano
                IRRx     0.1    
annual interest 8-10% depending on year
                NI     1095    
calendar days
                Ix     10    
following investment dependning on exercise of warrants
                IRRx     0.09    
annual interest 8-10% depending on year
                Nx     730    
calendar days
                D     0    
includes any previous payments made by IPG to RN for partial exercises
                           
 
                P (CALL)          
 
    33.225           P (PUT)          
 
    29.100                      
 
                so IPG pay RN CELL D11
SECOND EVENT: then one year later IPG/RN has second partial exercise for 50% of
the remaining shares owned by RN            
 
                inputs          
 
  answer         R     0.5    
of shares owned by RN that they want to sell
                I1     25    
initial investment by rusnano
                IRRx     0.09    
annual interest 8-10% depending on year
                NI     1460    
calendar days
                Ix     10    
following invetsment dependning on exercise of warrants
                IRRx     0.08    
annual interest 8-10% depending on year
                Nx     1095    
calendar days
                D     29.100    
includes any previous payments made by IPG to RN for partial exercises
                           
 
                P (CALL)          
 
    8.650       41.875   P (PUT)          
 
    5.550       34.650              
 
                so IPG pays RN CELL D27
THIRD EVENT: then one year later IPG/RN does a thirD partial exercise for 100%
of the remainaing shares owned by RN            
 
                inputs          
 
  answer         R     1    
of shares owned by RN that they want to sell
                I1     25    
initial investment by rusnano
                IRRx     0.08    
annual interest 8-10% depending on year
                NI     1825    
calendar days
                Ix     10    
following invetsment dependning on exercise of warrants
                IRRx     0.08    
annual interest 8-10% depending on year
                Nx     1460    
calendar days
                D     34.650    
includes any previous payments made by IPG to RN for partial exercises
                           
 
                P (CALL)          
 
    13.550       55.425   P (PUT)          
 
    6.950       41.600  

45